DETAILED ACTION
	This office action is in response to request for continuation filed on May 12, 2022 in application 16/819,604. 
	Claims 21-48 are presented for examination.   Claims 21, 26, 28, 33, 35, 40, 42, 47 are amended.   Claims 1-20 are previously cancelled.   
	IDS filed on 8/18/2021, 11/17/2021, 1/5/2022 were acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 28-29, 35-36 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2018/0287902) in further view of Klein et al. (US 9,310,864) in further view of Sesha et al. (US 2015/0236971). 

In regard to claim 21, Chitalia et al. teach a computer system for use in association with a server system, the computer system also being for use, when the computer system is in operation, in monitoring hardware counters that are to record information indicating central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system, the computer system comprising:
the container-associated processes (virtualization mechanism, such as containers and virtual machines, para. 5, policy agents may calculate using multiple S.M.A.R.T. counters provided by disk hardware para. 107); and 
memory storing instructions to be executed by the at least one multi-core processor, the instructions when executed by the at least one multi-core processor, resulting in the computer system being configured to perform operations (policy controllers, fig. 1, 202) comprising:
sampling the hardware counters to obtain the information (policy agents may calculate using multiple S.M.A.R.T. counters provided by disk hardware para. 107), the information including memory bandwidth utilization data and/or cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) related to execution of the container-associated processes by the at least one multi-core processor (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and wherein:
the information (continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90) to be provided to the server system for use by the server system in determining whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); 
after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, the server system is to determine at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); and 
the information also includes other data related to cache misses (raw metrics may be available for instances: instance.cpu.13_cache.miss, para. 109). 
Chitalia et al. does not explicitly teach the information also includes other data related to uncore activity of the at least one multi-core processor, the uncore activity to be performed by at least one portion of the at least one multi-core processor other than at least one core of the at least one multi-core processor. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65) each core or hardware thread can have its own counters (col. 17 lines 1-55).  
It would have been obvious to modify the system of Chitalia et al. by adding Klein et al. monitoring.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in monitoring uncore functions that can be useful or necessary for core performance (col. 16 lines 60-65). 
Chitalia et al. and Klein et al. does not explicitly teach an integrated circuit chip comprising at least one multi-core processor to execute, when the computer system is in operation, the hardware counters being comprised in the at least one multi-core processor in the integrated circuit chip. 
Sesha et al. teach of processor being a multi-core processor and each processor cores includes a performance monitoring unit (PMU) that may be embodied as a number of performance counters that may be fully programmable hardware counters (para. 17). 
It would have been obvious to modify the system of Chitalia et al. and Klein et al. by adding Sesha et al. cloud compute scheduling.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in recording and monitoring the flow of instructions through the respective processor core (para. 17). 


In regard to claim 22, Chitalia et al. teach the computer system of claim 21, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 28, Chitalia et al. teach a non-transitory machine-readable storage medium storing instructions that are executable by at least one multi-core processor of a computer system, the computer system being for use in association with a server system, the computer system also being for use, when the computer system is in operation, in monitoring hardware counters that are to record information indicating central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system (virtualization mechanism, such as containers and virtual machines, para. 5), the at least one multi-core processor also being to execute, when the computer system is in the operation, the container-associated processes, the instructions, when executed by the at least one multi-core processor resulting in the computer system being configured to perform operations comprising:
sampling the hardware counters to obtain the information (policy agents may calculate using multiple S.M.A.R.T. counters provided by disk hardware para. 107), the information including memory bandwidth utilization data and/or cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) related to execution of the container-associated processes by the at least one multi-core processor (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and wherein:
the information (continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90) is to be provided to the server system for use by the server system in determining whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); 
after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, the server system is to determine at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); 
the information also includes other data related to cache misses (raw metrics may be available for instances: instance.cpu.13_cache.miss, para. 109). 
Chitalia et al. does not explicitly teach the information also includes other data related to uncore activity of the at least one multi-core processor, the uncore activity to be performed by at least one portion of the at least one multi-core processor other than at least one core of the at least one multi-core processor. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65) each core or hardware thread can have its own counters (col. 17 lines 1-55).  
	Refer to claim 21 for motivational statement. 
Chitalia et al. and Klein et al. does not explicitly teach an integrated circuit chip comprising the at least one multi-core processor; and the hardware counters are comprised in the at least one multi-core processor in the integrated circuit chip. 
Sesha et al. teach of processor being a multi-core processor and each processor cores includes a performance monitoring unit (PMU) that may be embodied as a number of performance counters that may be fully programmable hardware counters (para. 17). 
Refer to claim 21 for motivational statement.

In regard to claim 29, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 28, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 35, Chitalia et al. teach a server system for use in association with a computer system, the computer system being for use, when the computer system is in operation, in monitoring hardware counters that are to record information indicating central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system (virtualization mechanism, such as containers and virtual machines, para. 5), the computer system comprising at least one multi-core processor to execute the container-associated processes, the server system comprising: 
at least one server processor (server 126 is illustrated with only one processor, server 126 may include multiple processor 240, each of which may include multiple processor cores, para. 116); and
memory storing instructions to be executed by the at least one server processor, the instructions when executed by the at least one server processor, resulting in the server system being configured to perform operations (policy controllers, fig. 1, 202) comprising:
determining, based upon the information provided to the server system (metrics relating to an internal cache or memory bus bandwidth, para. 69), whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
determining, after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); 
wherein:
the memory bandwidth utilization data and/or the cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) are related to execution of the container-associated processes by the at least one multi-core processor of the computer system (dashboard include a graphical view of resource utilization using histogram that represent the number of instances that used a given percentage of a resource, such CPU utilization, para. 60); and
when the computer system is in the operation, the computer system is to sample the hardware counters (policy agents may calculate using multiple S.M.A.R.T. counters provided by disk hardware para. 107) to obtain the information for provision to the server system (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and 
the information also includes other data related to cache misses (raw metrics may be available for instances: instance.cpu.13_cache.miss, para. 109). 
Chitalia et al. does not explicitly teach the information also includes other data related to uncore activity of the at least one multi-core processor, the uncore activity to be performed by at least one portion of the at least one multi-core processor other than at least one core of the at least one multi-core processor. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65) each core or hardware thread can have its own counters (col. 17 lines 1-55).  
	Refer to claim 21 for motivational statement. 
Chitalia et al. and Klein et al. does not explicitly teach an integrated circuit chip comprising the at least one multi-core processor; and the hardware counters are comprised in the at least one multi-core processor in the integrated circuit chip. 
Sesha et al. teach of processor being a multi-core processor and each processor cores includes a performance monitoring unit (PMU) that may be embodied as a number of performance counters that may be fully programmable hardware counters (para. 17). 
Refer to claim 21 for motivational statement.

In regard to claim 36, Chitalia et al. teach the server system of claim 35, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 42, Chitalia et al. teach a non-transitory machine-readable storage medium storing instructions that are executable by a server system, the server system being for use in association with a computer system, the computer system being for use, when the computer system is in operation, in monitoring hardware counters that are to record information indicating central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system (virtualization mechanism, such as containers and virtual machines, para. 5), the computer system comprising at least one multi-core processor for executing, when the computer system is in the operation, the container-associated processes, the instructions, when executed by the server system resulting in the server system being configured to perform operations comprising:
determining, based upon the information (continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90) provided to the server system, whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
determining, after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); 
wherein:
the memory bandwidth utilization data and/or the cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) are related to execution of the container-associated processes by the at least one multi-core processor of the computer system (dashboard include a graphical view of resource utilization using histogram that represent the number of instances that used a given percentage of a resource, such CPU utilization, para. 60); 
when the computer system is in the operation, the computer system is to sample the hardware counters (policy agents may calculate using multiple S.M.A.R.T. counters provided by disk hardware para. 107) to obtain the information for provision to the server system (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and 
the information also includes other data related to cache misses (raw metrics may be available for instances: instance.cpu.13_cache.miss, para. 109). 
Chitalia et al. does not explicitly teach the information also includes other data related to uncore activity of the at least one multi-core processor, the uncore activity to be performed by at least one portion of the at least one multi-core processor other than at least one core of the at least one multi-core processor. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65) each core or hardware thread can have its own counters (col. 17 lines 1-55).  
	Refer to claim 21 for motivational statement. 
Chitalia et al. and Klein et al. does not explicitly teach an integrated circuit chip comprising the at least one multi-core processor; and the hardware counters are comprised in the at least one multi-core processor in the integrated circuit chip. 
Sesha et al. teach of processor being a multi-core processor and each processor cores includes a performance monitoring unit (PMU) that may be embodied as a number of performance counters that may be fully programmable hardware counters (para. 17). 
Refer to claim 21 for motivational statement.

In regard to claim 43, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 42, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

********************************




Claims 23-27, 30-34, 37-41 and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2018/0287902) in further view of Klein et al. (US 9,310,864) in further view of Sesha et al. (US 2015/0236971) in further view of Soudan et al. (US 2014/0215077). 

In regard to claim 23, Chitalia et al., Klein et al. and Sesha et al. does not explicitly teach the computer system of claim 21, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
It would have been obvious to modify the system of Chitalia et al., Klein et al. and Sesha et al. by adding Soudan et al. remediating congested resources.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide different remediation actions to be performed for overcoming noisy neighbors (para. 1115). 

In regard to claim 24, Chitalia et al. teach the computer system of claim 23, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present (computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 25, Chitalia et al. teach the computer system of claim 24, wherein: the hardware counters (counters provided by disk hardware, para. 107); and parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).
Chitalia et al. does not explicitly teach to record uncore-related parameters of the container-associated processes and using the uncore-related parameter for determining. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65, each core or hardware thread can have its own counters, col. 17 lines 1-55).  
It would have been obvious to modify the system of Chitalia et al. by adding Klein et al. monitoring.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in monitoring uncore functions that can be useful or necessary for core performance (col. 16 lines 60-65). 

In regard to claim 26, Chitalia et al. teach the computer system of claim 24, wherein: the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 27, Chitalia et al. teach the computer system of claim 24, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).
In regard to claim 30, Chitalia et al., Klein et al. and Sesha et al. does not explicitly teach the non-transitory machine-readable storage medium of claim 28, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
	Refer to claim 23 for motivational statement. 

In regard to claim 31, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 30, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present (computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 32, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: the hardware counters are to record parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).
Chitalia et al. does not explicitly teach to record uncore-related parameters of the container-associated processes and using the uncore-related parameter for determining. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65, each core or hardware thread can have its own counters, col. 17 lines 1-55).  
Refer to claim 25 for motivational statement. 

In regard to claim 33, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 34, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

In regard to claim 37, Chitalia et al., Klein et al. and Sesha et al. does not explicitly teach the server system of claim 35, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
	Refer to claim 23 for motivational statement. 

In regard to claim 38, Chitalia et al. teach the server system of claim 37, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present(computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 39, Chitalia et al. teach the server system of claim 37, wherein: the hardware counters are to record parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).
Chitalia et al. does not explicitly teach to record uncore-related parameters of the container-associated processes and using the uncore-related parameter for determining. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65, each core or hardware thread can have its own counters, col. 17 lines 1-55).  
Refer to claim 25 for motivational statement. 

In regard to claim 40, Chitalia et al. teach the server system of claim 37, wherein: the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 41, Chitalia et al. teach the server system of claim 37, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

In regard to claim 44, Chitalia et al., Klein et al. and Sesha et al. does not explicitly teach the non-transitory machine-readable storage medium of claim 42, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
	Refer to claim 23 for motivational statement. 

In regard to claim 45, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 44, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present (computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 46, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 45, wherein: the hardware counters are to record parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).
Chitalia et al. does not explicitly teach to record uncore-related parameters of the container-associated processes and using the uncore-related parameter for determining. 
Klein et al. teach of monitoring other functions refer to as “uncore” functions (col. 16 lines 60-65, each core or hardware thread can have its own counters, col. 17 lines 1-55).  
Refer to claim 25 for motivational statement. 

In regard to claim 47, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 45, wherein: the hardware counters (counters provided by disk hardware, para. 107); and the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 48, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 45, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Browne et al. (US 2018/0173549) multi-core and noisy neighbor
Bellur (US 2017/0251076) multi-core and noisy neighbor
********
Gay et al. (US 2018/0314615) hardware performance counters
Sukhomlinov et al. (US 2017/0180399) noisy neighbors and hardware counters
Hurley et al. (US 2009/0307697) gather information in multi-core
********
Barczynski et al. (US 2019/0052551) cloud verification and test automation
Bellur (2017/0251076) quality of service
Chen et al. (US 2016/0299697) workload aware I/O scheduler
Dolan et al. (US 10,466,910) dynamic resource partitioning
Elisha (US 2014/0351412) monitoring performance of computer resource
Mitra et al. (US 2019/0354388) noisy neighbor detection
Sukhomlinov et al. (US 2017/0180399) noisy neighbor service assurance
Talwar et al. (US 2018/0293023) storage resource management –noisy neighbor, containers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114       
Silicon Valley Regional Office
Loan.truong@uspto.gov